          IN THE UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,                  )
                                           )
                    Plaintiff,             )
                                           )
-vs-                                       )     Case Nos. CR-10-154-F
                                           )               CIV-19-238-F
DAVID LEE CLARK,                           )
                                           )
                    Defendant.             )

                                      ORDER

       Before the court is defendant, David Lee Clark’s Motion Under 28 U.S.C.
§ 2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody,
filed March 13, 2019. Doc. no. 299. Plaintiff, United States of America, has
responded to the motion and no reply has been filed within the time prescribed by
the court. Upon due consideration, the court makes its determination.
                                          I.
       Defendant has moved the court for relief pursuant to 28 U.S.C. § 2255,
claiming he received ineffective assistance of counsel in violation of the Sixth
Amendment because his counsel did not “call [credible] witnesses, and challenge
probable cause” at his March 14, 2018 supervised release revocation hearing and his
counsel failed to appeal the revocation sentence. Doc. no. 299, ECF p. 3. Defendant
also claims he “is actually [innocent] of violating the terms of [supervised release]”
because “there was insufficient evidence to find that [he] knew of the drugs found
in his car [] or that the substance found was actually cocaine.” Id., ECF p. 4.
       In response, plaintiff asserts that defense counsel exercised sound discretion
in calling credible witnesses and that she put the government to its proof in
challenging probable cause. Also, plaintiff contends that defendant told defense
counsel that he did not want to appeal his revocation sentence. Plaintiff additionally
maintains that defendant cannot show any prejudice from defense counsel’s
representation because he received a sentence significantly below the sentencing
guidelines and defendant is no longer in prison. Further, plaintiff asserts that
defendant, who did not appeal his sentence and presents no new evidence or change
of law, does not meet the requirements for an actual innocence claim.
                                          II.
      Defendant’s ineffective assistance of counsel claims are governed by
Strickland v. Washington, 466 U.S. 668 (1984). Pursuant to Strickland, the court
must determine whether counsel’s performance was constitutionally deficient, and
whether the deficient performance prejudiced the defense, depriving defendant of a
fair proceeding with a reliable result. Strickland, 466 U.S. at 687. Under the
deficient performance prong, defendant must show that his counsel’s performance
“fell below an objective standard of reasonableness,” in that it was outside “the range
of competence demanded of attorneys in criminal cases.” Id. at 687-688 (quotations
omitted). Under the prejudice prong, defendant must show that “there is a reasonable
probability that, but for counsel’s unprofessional errors, the result of the proceeding
would have been different.” Id. at 694. Failure to show either the deficient
performance prong or the prejudice prong will result in the denial of the ineffective
assistance of counsel claim. Id. at 696. In applying the Strickland test, a court may
address the deficient performance and prejudice prongs in any order, but it need not
address both if defendant fails to make a sufficient showing of one. Boltz v. Mullin,
415 F.3d 1215, 1222 (10th Cir. 2005).
                                          1.
      At the outset, the court determines that defendant cannot show the deficient
performance prong with respect to his ineffective assistance of counsel claim that

                                          2
defense counsel did not “challenge probable cause.” Defense counsel did in fact
challenge the government’s evidence relating to probable cause. Indeed, counsel
extensively cross-examined the government’s sole witness, Jason Suitor, the
arresting officer, attempting to elicit facts helpful to defendant. She also specifically
argued against the court crediting Mr. Suitor’s account of a field test performed by
another law enforcement officer which indicated that the substance retrieved from
defendant’s vehicle was crack cocaine. Because defense counsel did “challenge
probable cause,” the court concludes that defendant’s ineffective assistance of
counsel claim fails. The claim will be denied.
                                                 2.
      The decision of which witnesses to call rests within the sound discretion of
counsel. Boyle v. McKune, 544 F.3d 1132, 1139 (10th Cir. 2008); Jackson v. Shanks,
143 F.3d 1313, 1320 (10th Cir. 1998). Such a strategic decision is “virtually
unchallengeable” provided it is made after “a thorough investigation of law and
facts.” Strickland, 466 U.S. at 690. Indeed, “it is the informed, tactical decision that
is within counsel’s discretion.” U.S. v. Holder, 410 F.3d 651, 655 (10th Cir. 2005)
(emphasis in original). Here, the record reflects that the decision to call the witnesses
at the revocation hearing was an informed, tactical decision. Defense counsel made
a reasonable investigation into the available witnesses, and from that investigation,
made the decision as to which witnesses to call on defendant’s behalf. The court
concludes that counsel’s tactical decision to call the two witnesses she did
(Renarbrey Jones and Todd Collins)1 was not unreasonable. Consequently, the court
finds that defendant cannot satisfy the deficient performance prong of his ineffective
assistance of counsel claim based upon an alleged failure to call credible witnesses.
Hence, the claim will be denied.

      1
          Defendant also testified during the revocation hearing.


                                                 3
                                          3.
      “[A] lawyer who disregards specific instructions from the defendant to file a
notice of appeal acts in a manner that is professionally unreasonable.” Roe v. Flores-
Ortega, 528 U.S. 470 477 (2000). Thus, a defendant who shows that his counsel
failed to file a notice of appeal despite defendant’s specific instructions to do so
satisfies the deficient performance prong of the Strickland test. And, “if counsel
does not file a requested appeal, a defendant is entitled to [a new] appeal without a
showing that his appeal likely would have had merit.” U.S. v. Garrett, 402 F.3d
1262, 1265 (10th Cir. 2005) (quotations omitted).
      When a defendant does not specifically instruct counsel whether to file an
appeal,
             counsel has a constitutionally imposed duty to consult
             with the defendant about an appeal when there is reason to
             think either (1) that a rational defendant would want to
             appeal (for example, because there are nonfrivolous
             grounds for appeal), or (2) that this particular defendant
             reasonably demonstrated to counsel that he was interested
             in appealing. In making this determination, courts must
             take into account all the information counsel knew or
             should have known.

Flores-Ortega, 528 U.S. at 480.
      Here, the record before the court does not show that defendant specifically
instructed defense counsel to appeal the revocation sentence. Moreover, the record
shows that defense counsel did consult with defendant about filing an appeal and he
informed her that he did not want to appeal. As a result, the court finds that
defendant cannot show the deficient performance prong of his ineffective assistance
of counsel claim based upon an alleged failure to appeal. The claim fails, and thus,
will be denied.




                                          4
                                          III.
      From review of the § 2255 motion, it appears defendant is alleging a
freestanding claim of actual innocence. However, “actual innocence does not
constitute a freestanding basis for habeas relief.” Farrar v. Raemisch, 924 F.3d 1126,
1131 (10th Cir. 2019). Nonetheless, even if such claim were to exist, “the threshold
showing” for such a claim “would necessarily be extraordinarily high.” Herrera v.
Collins, 506 U.S. 390, 417 (1993). Defendant neither presents nor even alleges the
existence of evidence showing his actual innocence of the violations of supervised
release. In his motion, he offers nothing but conclusory allegations that he is
innocent of the violations. That is not sufficient. Thus, because defendant cannot
meet his “extraordinarily high” burden, the court concludes that defendant’s
freestanding actual innocence claim, even if one were to exist, also fails.
Consequently, the claim will be denied.
                                          IV.
      “In a § 2255 proceeding, the district court is not required to grant an
evidentiary hearing on a [defendant’s] claims where ‘the motion and the files and
records of the case conclusively show that the [defendant] is entitled to no relief . .
. .’” U.S. v. Miller, 20 Fed. Appx. 800, 802 (10th Cir. 2001) (quoting 28 U.S.C.
§ 2255(b)) (unpublished decision cited as persuasive pursuant to 10th Cir. R.
32.1(A)). The court concludes that the record in this case conclusively demonstrates
that defendant is not entitled to relief on his claims. Therefore, the court concludes
that defendant is not entitled to an evidentiary hearing on his § 2255 motion.
                                          V.
      Under Rule 11(a) of the Rules Governing Section 2255 Proceedings for the
United States District Courts, the district court must issue or deny a certificate of
appealability when it enters a final order adverse to the defendant. To receive a
certificate of appealability, a defendant “must demonstrate that reasonable jurists

                                           5
would find the district court’s assessment of the constitutional claims debatable or
wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Defendant cannot satisfy
this standard. Hence, the court concludes that defendant is not entitled to a certificate
of appealability.
                                          VI.
         Based upon the foregoing, defendant, David Lee Clark’s Motion Under 28
U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal
Custody, filed March 13, 2019 (doc. no. 299), is DENIED. A certificate of
appealability is DENIED.
         IT IS SO ORDERED this 23rd day of July, 2019.




10-0154p057 (Clark).docx




                                           6
